Citation Nr: 0613988	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for infertility and 
sterility, including as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2000 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2003, the veteran testified at a hearing before a 
Veterans Law Judge via videoconference.  A transcript is 
associated with the claims file.  Because that Judge has 
since left the Board, the veteran was asked in March 2006 
whether he desired another hearing.  He replied in the 
negative.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's sleep 
apnea is related to his active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's sterility 
and infertility are related to his military service or to his 
service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  Infertility and sterility were not incurred in or 
aggravated by service, nor are they secondary to service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was not done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Courts in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2003 and March 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of 
detailed December 2001 and February 2005 statements of the 
case (SOCs) and March 2002, July 2002, May 2004, and December 
2004 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the February 2005 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Applicable Law and Regulations

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within an applicable presumption period under 38 C.F.R. § 
3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

III.  Service Connection Claims

A.  Sleep Apnea

The veteran has contended that his currently diagnosed sleep 
apnea began in service.

A review of the veteran's service medical records shows they 
are negative for complaints or diagnoses of a sleep disorder.  
A June 1970 service record shows that when asked if he had 
trouble sleeping, the veteran checked, "no."

A December 1968 service personnel record shows the veteran 
was found sleeping on his post.

An April 2000 VA outpatient record shows the veteran 
complained of sleep problems since 1969.  In an October 2000 
VA examination report, he reported problems with sleeping 
since 1969, but there was no evidence in the record.  The 
impression was sleep apnea.  The examiner indicated that he 
did not know how long the sleep apnea had been present.  The 
veteran had reported it since service in 1969.

April 2001 private treatment records show the veteran 
underwent a sleep study and was diagnosed with obstructive 
sleep apnea.

In August 2001, the veteran submitted several written 
statements from family and friends who indicated that he had 
trouble with a sleeping disorder and had fallen asleep in 
their presence since he returned from his military service.

In November 2001, the veteran testified before a Decision 
Review Officer at the RO.  He stated that he had no sleep 
problems prior to military service.  He said he began 
experiencing these problems while he was in Vietnam, which 
was seven or eight months after he entered service.  He 
stated that, in service, his sleep problems caused him to 
fall asleep while working.  He indicated he was given 
administrative actions for these incidents.  The veteran did 
not report this to a doctor, because he did not know it was a 
disability.  He also had trouble with falling asleep while he 
was working after service.  He said he was first diagnosed 
with sleep apnea one year before.  The veteran's wife 
indicated that his problems had continued through the 
previous 32 years that they had been married.

In February 2003, the veteran testified before a Veterans Law 
Judge via videoconference.  He stated that he was first 
diagnosed with sleep apnea in November 2000.  In service, he 
fell asleep on duty because he had trouble sleeping due to 
snoring and noises.  He indicated he got in trouble about 
four times in service for falling asleep on the job.  The 
veteran testified that he continued to fall asleep during 
work after service.  He had no difficulties with sleeping 
prior to military service.  He stated that he did not seek 
treatment for his sleep problems in service because he did 
not know it was a disease.

In November 2004, the veteran underwent VA examination.  He 
reported falling asleep in service and during his jobs after 
service.  The VA examiner noted a report in the veteran's 
claims file showing that in December 1968, the veteran was 
found sleeping at his post.  Though the veteran claimed this 
happened five times, it was only documented once.  The 
diagnosis was obstructive sleep apnea syndrome, for which the 
veteran was being treated with a CPAP machine.  The examiner 
opined that it was less likely that his current diagnosis of 
sleep apnea syndrome was related to a single episode 
documented in the military service of falling asleep while on 
guard duty.  The examiner noted that the veteran's described 
episode had occurred in 1968, and the veteran was diagnosed 
with sleep apnea in 2001, more than 33 years later.  The 
examiner also noted that the veteran weighed only 180 pounds 
when he was separated from service and weighed 250 pounds one 
year ago.  In this regard, the examiner pointed out that 
obstructive sleep apnea occurs most often in obese patients.

Based on the evidence of record, the Board finds that service 
connection for sleep apnea is not warranted in this case.  
While the veteran has certainly been diagnosed with sleep 
apnea since April 2000, the evidence preponderates against a 
finding that this disorder began in service or is related to 
active duty.

While the veteran experienced at least one incident in 
service of falling asleep on his post, the November 2004 VA 
examiner opined that the veteran's diagnosis in April 2000 
was not related to that in-service occurrence.  There is no 
medical evidence to show otherwise.

The Board acknowledges the opinion of the veteran that his 
sleep disorder began in service, but he did not know at that 
time that it was a disease which could be treated.  We have 
also considered the numerous written statements submitted by 
his family and friends, attesting to his problems falling 
asleep for many years.  However, neither the veteran nor his 
family and friends have been shown to have the requisite 
expert knowledge to give an opinion on matters requiring 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Therefore, while the veteran reported he had trouble with 
falling asleep during service and for thirty years after 
service, neither he nor his family and friends have the 
requisite medical knowledge to competently state that this 
resulted from sleep apnea.  As stated above, the only medical 
opinion of record does not relate the veteran's current 
diagnosis of sleep apnea with his military service.  Instead, 
the VA examiner indicates that his sleep apnea is likely due 
to his weight gain since service.

As the evidence preponderates against the claim of 
entitlement to service connection for sleep apnea, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

B.  Infertility/Sterility

The veteran has contended that his currently diagnosed 
infertility and sterility are related to his military 
service.

A review of the veteran's service medical records shows they 
are negative for any complaints or diagnoses of infertility 
or sterility.  The veteran stated in May 2003 that he was 
originally diagnosed with this disorder while in service in 
1969.

April 1978 private treatment records show the veteran 
underwent a bilateral testicular biopsy, and the diagnosis 
was hypospermatogenesis.

In October 2003, the veteran underwent VA examination.  He 
reported that he had had a low sperm count ever since he and 
his wife were studied in 1970 because they had failed to 
conceive.  The examiner noted that various studies showed the 
veteran had a very low sperm count and other abnormalities of 
the sperm.  Examination of the external genitalia and 
testicles was normal.  The clinical impression was of a low 
sperm count of 30 years duration.  The cause was noted to be 
undetermined, and not secondary to diabetes mellitus.

Given the evidence of record, the Board finds that service 
connection is not warranted for infertility or sterility.  
Specifically, while the veteran reported that he and his wife 
were studied in 1969 because they could not conceive, 
evidence in support of this contention is not of record.  
Instead, the evidence of record shows the veteran was first 
diagnosed with a disorder, hypospermatogenesis, in 1978, more 
than eight years after separation from service.  Most 
important, there is no medical opinion of record that 
causally links the veteran's military service with his 
infertility or sterility.

In addition, with regard to the veteran's service-connected 
diabetes mellitus, there is no evidence that his sterility or 
infertility is related to this disability.  Indeed, the 
November 2004 VA examiner opined that the veteran's sterility 
and infertility were not due to his diabetes mellitus, and 
there is no medical opinion of record to suggest otherwise.

We note the opinion the veteran expressed that he was first 
diagnosed with infertility and sterility while in service.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition which is the cause of the symptoms.  See Espiritu, 
supra.

Therefore, as the evidence preponderates against the claim of 
entitlement to service connection for infertility and 
sterility, including as secondary to service-connected 
diabetes mellitus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.

Service connection for infertility and sterility, including 
as secondary to service-connected diabetes mellitus, is 
denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


